[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                      PETITION FOR WRIT OF MANDAMUS
JUDGMENT: WRIT DENIED.
 JOURNAL ENTRY AND OPINION
On August 13, 1999, the relator, William Ewell, commenced this mandamus action against the respondent, Judge Judith Kilbane — Koch, to compel the judge to rule on motions to withdraw guilty pleas, which Mr. Ewell filed on May 18, 1999, in the underlying cases, State of Ohio v. William Ewell, Cuyahoga County Common Pleas Court Case Nos. CR-348080 and 348081. On September 10, 1999, the judge, through the Cuyahoga County Prosecutor, moved for summary judgment on the grounds of mootness. Attached to this dispositive motion were copies of certified, signed and file-stamped journal entries, denying the motions to withdraw guilty pleas; a four page opinion under both case numbers provided findings of fact and conclusions of law for denying the motions. Mr. Ewell never responded to the judge's motion. The attachments establish that the judge fulfilled her duty and that Mr. Ewell has received his requested relief, rulings on his motions.
Accordingly, this court grants the judge's motion for summary judgment and denies the application for a writ. Costs assessed against relator.
ANN DYKE, CONCURS.
                             __________________________________ JAMES M. PORTER, ADMINISTRATIVE JUDGE